         Case 1:19-cv-05708-JMF Document 19 Filed 08/20/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- X
ROMA TORRE, KRISTEN SHAUGHNESSY,    :
JEANINE RAMIREZ, VIVIAN LEE and     :
AMANDA FARINACCI,                   :                    19-cv-05708 (JMF)(OTW)
                                    :
                     Plaintiffs,    :                     ECF CASE
                                    :
     -against-                      :                     NOTICE OF MOTION TO
                                    :                     DISMISS COMPLAINT
                                    :
CHARTER COMMUNICATIONS, INC. d/b/a/ :
SPECTRUM,                           :
                                    :
                     Defendant.     :
                                    :
----------------------------------- X


       PLEASE TAKE NOTICE that, upon the accompanying memorandum of law, and all

the prior pleadings and proceedings herein, Defendant Charter Communications, Inc. d/b/a/

Spectrum, by its attorneys, will move this Court, before the Honorable Jesse M. Furman, at a

date and time to be determined by the Court, at the Thurgood Marshall United States Court

House, 40 Foley Square, New York, NY 10007, for an Order pursuant to Fed. R. Civ. P. 12(b)(6)

granting Defendant’s motion to dismiss substantially all of Plaintiffs’ Complaint with prejudice

and for such other relief as this Court may deem just and proper.



                                                  PROSKAUER ROSE LLP
Dated: New York, New York
       August 20, 2019
                                                  _/s/ Bettina B. Plevan____
                                                  Bettina B. Plevan
                                                  Daryl G. Leon
                                                  Eleven Times Square
                                                  New York, NY 10036
                                                  (212) 969-3000
                                                  (212) 969-2900 (Fax)
        Case 1:19-cv-05708-JMF Document 19 Filed 08/20/19 Page 2 of 2



                                          bplevan@proskauer.com
                                          dleon@proskauer.com
                                          Attorneys for Defendant

To:   All counsel via ECF




                                      2
